Case 2:19-cv-10635-ILRL-JVM Document 58 Filed 03/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

BYRON TAYLOR, TERRAINE R.
DENNIS, KENNETH HUNTER,

KENDALL MATTHEWS, and LONNIE CASE NO. 2:19-cv-10635-ILRL-JVW
TREAUDO, on Behalf of Himself and on
Behalf of All Others Similarly Situated, JUDGE IVAN L.R. LEMELLE

Plaintiff, MAG. JANIS VAN MEERVEED
V.

HD AND ASSOCIATES, LLC, and JOHN
DAVILLIER

Defendants.

 

 

DECLARATION OF GEORGE TRICHE
PARISH OF JEFFERSON
STATE OF LOUISIANA
I, GEORGE TRICHE, hereby declare under penalty of perjury, that the following is true:
INTRODUCTION
1. Iam over 18 years of age and competent to give testimony in this matter. I have personal
knowledge of facts and circumstances in this declaration. I was hired by HD and
Associates, LLC (“HD”) as a cable technician (“Technician”). Technicians were paid on
a per-job, point-based system. Technicians were not paid time and a half for hours worked
over forty (40) in one week. I last worked for HD in approximately April of 2019.
2. The Technicians were paid by HD ona per-job, point-base system. We were paid the same
flat job rate regardless of the number of hours it took to complete the job, and regardless

of how much time was spent picking up equipment and/or traveling to and from the job.

 
Case 2:19-cv-10635-ILRL-JVM Document 58 Filed 03/16/20 Page 2 of 2

3. HD did not pay the Technicians time and a half for overtime hours worked. I was never
paid time and a half for hours over forty worked in a week, despite working more than 40
hours in a week.

4. I recently learned about this lawsuit from other former technicians, and I would like the
opportunity to join as a plaintiff or opt-in plaintiff.

5. I am personally aware of other technicians who were not paid overtime, and who would
benefit from the issuance of a court-supervised notice of the present lawsuit and the

opportunity to join the present lawsuit.

Date: March 12, 2020 WA ete ZU

GEORGE TRICHE

 
